DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 October 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that “Wyon does not provide any disclosure regarding the support layer (6) having a tensile strength sufficient to support the weight of the patient being lifted by the transport device. Hence, when including the support layer (6) from Wyon into the patient transport device of Solano, there is suggestion or disclosure that such a tensile strength will be obtained, and there is no disclosure in Solano or Wyon that directs one of skill in the art into the position of believing that a specific material of Solano should be kept and this simultaneously would function as support layer in Wyon”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller
Applicant’s argument that “The Office Action submits that one of skill in the art - knowing the purpose of Solano - would first include the features from Wyon, and then again adapt them in line with Solano. Applicant respectfully submits that this two-step process warrants an ex post facto analysis that utilizes impermissible hindsight to assemble the present obviousness rejection based on the teachings of the specification of the current application. Applicant submits that one of skill in the art would not have considered Wyon for an inferior solution, which needs to be adapted after integration in the patient transport device of Solano. Instead, Applicant submits that it would rather 4WZ0882.DOCxPage 7 of 9 be a sound assumption that one of skill in the art would not have considered the teachings of Wyon at all, if one of skill in the art would not have been sure that the features therein would be suitable for the device of Solano. Applicant respectfully submits that, since the Office Action seemingly admits that the skilled person would have to adapt and that there is no guarantee that the features of Wyon would be suitable for Solano, one of skill in the art would not have found it obvious to combine the teachings of Wyon with the teachings of Solano. Applicant respectfully submits that, in determining whether a person of ordinary skill would have been led to this combination of references, one of skill in the art would not simply have understood to "[use] that which the inventor taught against its teacher" (In re Lee, 277 F.3d 1338 (Fed. Cir. 2002)),” the Examiner respectfully disagrees.  As discussed above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One having skill in the art would reasonably be able to combine the teachings and requirements of both Solano and Wyon to form a transfer device with the claimed elements which is capable of transporting a patient. Additionally, Solano does not explicitly teach any weight limitations for their transport device and Wyon does not explicitly teach the weight of their layered product. Applicant is arguing that .   
Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11, 15, 16, 18, 19, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US 4,946,220, hereinafter Wyon).
Regarding Claim 1: Solano discloses a patient transport device (see the abstract of Solano which states “lifting handles are attached to the back and seat portions for aiding in transportation of the patient or cushion”) comprising: ….a multilayered body having a first side, a second side, a first end and a second end (see at least Figs. 1-4 of Solano) and a second layer comprising a pad material and a support layer (heavy gauge canvas covering as taught by Solano in at least Col. 2, lines 34-36) having a tensile strength sufficient to support the weight of a patient being lifted by the patient transport device (see the discussion of the transport of the patient and the use of lifting handles in at least Col. 3, lines 29-56 of Solano).
Solano does not disclose an air mover and wherein the multi-layered body comprises: a first layer that is permeable to air; a second layer comprising a spacer material, wherein the air mover is in fluid communication with the second layer and configured to create suction, drawing air through the first and second layers towards the air mover; and an absorbent layer comprising a fluid-absorbent material, the absorbent layer being directly disposed between and in contact with the second layer and the support layer.
However, Wyon teaches a support for a user (via body supporting device, see at least the abstract of Wyon) comprising an air mover (via suction turbine 13, see at least Fig. 2 of Wyon) and wherein the body is a multi-layered body (see the layers forming the body in Fig. 1 of Wyon), the multi-layered body comprises: a first layer (see woolen layer 2 in Fig. 1 of Wyon) that is permeable to air (see at least the abstract of Wyon which states “air exterior to the support surfaces is drawn through the air-permeable sections (2, 5)”); a second layer (porous body 9 as shown in Fig. 1 of Wyon) comprising a spacer 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Wyon and Solano by utilizing a multi-layered body having an air mover as taught by Wyon in Solano’s invention for the purpose of removing heat radiated by the body of the person, in particular from the region between contacting parts of the body and the air permeable sections and to cool those parts of the body by the airstreams thus created (see the abstract of Wyon).
Regarding Claim 7: Solano in view of Wyon make obvious the patient transport device of claim 1 wherein the support layer is impermeable to fluid and air (see at least Col. 3, lines 1-5 of Wyon which discusses the bag being made of an elastic sheet rubber material and being virtually airtight).
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a support layer which is fluid and air impermeable as taught by Wyon for the purpose of forming a device that is virtually airtight to enable transport of fluid 
Regarding Claim 8: Solano in view of Wyon make obvious the patient transport device of claim 1 wherein the second layer is an open celled foam (see Col. 3, lines 11-12 of Wyon which teaches the porous body 9 being formed of foamed plastic and note that the foamed plastic would have to be open celled in order for the fluid/air to pass through the layer as is an essential feature of Wyon’s invention).
Regarding Claim 11: Solano in view of Wyon make obvious the patient transport device of claim 1. Wyon does not explicitly disclose wherein the air mover is battery powered. However, one having ordinary skill in the art at the time he invention was filed would find it obvious to utilize a battery powered air mover in the combination of Solano and Wyon since Solano’s device is intended to transport patients from one location to another meaning a wired connection would be burdensome to the function of Solano’s device and since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. See MPEP 2144.04.
Regarding Claim 15: Solano in view of Wyon make obvious the patient transport device of claim 1 but do not explicitly disclose a method of transporting a patient, the method comprising: providing the patient transport device according to claim 1; placing the patient in a first position on the transport device so that the patient is in contact with the first layer of the transport device; manipulating the transport device so that the patient is repositioned to a second position. However, Solano teaches the purpose of the invention being to aid in transport of a patient placed on the support cushion (see at least the abstract of Solano) and Wyon teaches a first layer being configured to contact a user of the cushion (see at least Fig. 7 of Wyon). Therefore, since the structure and intended use of the invention of Solano as modified by Wyon is capable of being used in 
Regarding Claim 16: Solano in view of Wyon make obvious the method of claim 15. Wyon teaches wherein a fluid from the patient travels through the first and second layers and is absorbed in the absorbent layer of the transport device while the patient is in contact with the first layer of the transport device (see at least Col. 1, line 61-Col. 2, line 9 of Wyon which discusses a feature of the invention being that the sweat is absorbed by the support surfaces and moving air through the device to keep a user cool and dry).
Regarding Claim 18: Solano in view of Wyon make obvious the method of claim 16 wherein the air mover directs an air flow through the second layer to evaporate fluid from the second layer (see at least Fig. 1 of Wyon which shows the movement of air through layers 2, 5, 8, 9 and 10 and note that since Wyon teaches the support layers being absorptive as discussed in Col. 1, line 61-Col. 2, line 9 of Wyon, the movement of air would cause evaporation of fluid through the device).
Regarding Claim 19: Solano in view of Wyon make obvious the method of claim 15, but do not explicitly disclose wherein the patient is in contact with the first layer of the transport device for a period of time greater than 24 hours. However, Solano teaches a padded support cushion adapted for use with a chair or bed for providing comfort and therefore capable of being used for a period of time greater than 24 hours. Since a person confined to a bed is often using the bed for more than 24 hours, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the device of Solano in view of Wyon for longer than 24 hours for the predictable 
Regarding Claim 21: Solano in view of Wyon make obvious the method of claim 15. Solano further teaches inflatable members (see at least Col. 4, lines 48-51 of Solano which discloses “support pad 26, detachable pads 44, and lap cushions 46 may be inflatable”). Although Solano does not explicitly disclose wherein a pressure in the inflatable member is varied while the patient is in contact with the first layer of the transport device the Examiner notes that any shifting of weight by a patient positioned on the inflatable elements would cause a change in pressure in the inflatable members therefore making the method step an inherent feature of the inflatable members of Solano. 
Regarding Claim 23: Solano discloses a patient transport device (see the abstract of Solano which states “lifting handles are attached to the back and seat portions for aiding in transportation of the patient or cushion”) comprising: … a multi-layered body having a first side, a second side, a first end, and a second end (see at least Figs. 1-4 of Solano), ….and a second layer comprising a pad material and a support layer (heavy gauge canvas as taught by Solano) having a tensile strength sufficient to support the weight of a patient being lifted by the patient transport device (see the discussion of the transport of the patient and the use of lifting handles in at least Col. 3, lines 29-56 of Solano) and a plurality of coupling members (see handles 30 of Solano) coupled to the multi-layered body and configured to be secured to a lifting mechanism to lift the patient and the patient transport device (via the handles of Solano capable of being attached to a lifting mechanism to lift the patient).
Solano does not disclose an air mover, or wherein the multi-layered body comprises: a first layer for supporting a person, wherein the first layer is permeable to fluids; the second layer comprising a spacer material, wherein the air mover is in fluid 
However, Wyon teaches a support for a user (via body supporting device, see at least the abstract of Wyon) comprising an air mover (via suction turbine 13, see at least Fig. 2 of Wyon) and wherein the body is a multi-layered body (see the layers forming the body in Fig. 1 of Wyon), the multi-layered body comprises: a first layer (see woolen layer 2 in Fig. 1 of Wyon) that is permeable to air (see at least the abstract of Wyon which states “air exterior to the support surfaces is drawn through the air-permeable sections (2, 5)”); a second layer (porous body 9 as shown in Fig. 1 of Wyon) comprising a spacer material (via porous body 9 formed of a foamed plastic as taught by Wyon), wherein the air mover is in fluid communication with the second layer (see the tube 12 of Wyon which is in fluid communication with the second layer 9 since fluid can travel from layer 9 to the tube 12 via layer 10; also note that tube 12 connects to the suction turbine 13 as shown in Fig. 2 of Wyon) and configured to create suction (see at least the abstract of Wyon), drawing air through the first and second layers towards the air mover (see at least the abstract and Fig. 1 of Wyon); a support layer (bag 6 of Wyon); and an absorbent layer (via horsehair layer 10 of Wyon) comprising a fluid-absorbent material (horsehair layer 10 being considered fluid absorbent), the absorbent layer being directly disposed between and in contact with the second layer and the support layer (see Fig. 1 of Wyon showing layer 10 being directly between the second layer 9 and support layer 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Wyon and Solano by utilizing a multi-layered body having an air mover as taught by Wyon in Solano’s invention for the 
Regarding Claim 24: Solano in view of Wyon make obvious the patient transport device of claim 23, wherein the absorbent layer is configured and positioned to absorb fluid and allow air flow created by the air mover to evaporate the absorbed fluid over time (see at least Fig. 1 of Wyon which shows the movement of air through layers 2, 5, 8, 9 and 10 and note that since Wyon teaches the support layers being absorptive as discussed in Col. 1, line 61-Col. 2, line 9 of Wyon, the movement of air would cause evaporation of fluid through the device).
Regarding Claim 27: Solano in view of Wyon make obvious the patient transport device of claim 1, wherein the support layer is configured to hold a patient weight of at least 400 pounds (when a patient is sitting on the transport device and the support layer remains stationary, the support layer would be capable of holding a patient weight of at least 400 lbs).

Claims 4-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US 4,946,220, hereinafter Wyon) further in view of  Stryker et al. (US Patent Pub. 2011/0092890, hereinafter Stryker).
Regarding Claims 4-6 and 17: 
However, Stryker teaches an indicator configured to indicate when a [sheet] is saturated with fluid (via paragraph [0053] of Stryker). Stryker does not explicitly disclose wherein the indicator is configured to indicate when a layer is saturated with fluid.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an indicator as taught by Stryker for the purpose of indicating to a caregiver that the support surface is wet (see at least paragraph [0046 of Stryker). It would be obvious to one having ordinary skill in the art at the time the invention was filed that the indicator would be located in a layer since the device of Solano as modified by Wyon is comprised of layers. Additionally, Stryker does not explicitly disclose wherein the indicator is configured to indicate when a layer of the patient transport device is saturated with fluid and wherein the dye is located proximal to either the first or second side or the first or second end of the multi-layered body. It also would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the dye proximal to an end or side of the multi-layered body so that a caregiver can see the indicator indicating detection of a fluid.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US 4,946,220, hereinafter Wyon) further in view of Vrzalik et al. (US 2007/0261548, hereinafter Vrzalik).
Regarding Claim 10: Solano in view of Wyon make obvious the patient transport device of claim 1 but Wyon does not disclose wherein air mover is a centrifugal fan.
However, Vrzalik teaches using a centrifugal fan (centrifugal fan 110 of Vrzalik) to move air through a patient support (see at least the abstract of Vrzalik). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a centrifugal fan to transport air through the patient support of Solano’s invention as modified by Wyon for the purpose of utilizing a small air mover . 

Claims 12-13 and 27 (alternatively) are rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US Patent No. 4,946,220, hereinafter Wyon) further in view of in view of Assink (US Patent Pub. No. 2009/0004452).
Regarding Claims 12, 13, and 27: Solano and Wyon do not explicitly disclose wherein the support layer has a tensile strength sufficient support the weight of a patient weighing 400 or 500 pounds being lifted by the patient transport device. 
However, Assink teaches a patient transport device comprising layers wherein the transport device is sufficient to support the weight of a patient weighing 400 or 500, pounds being lifted by the patient transport device (see at least paragraph [0065] of Assink). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Solano’s invention by applying the teachings of Assink for the purpose of creating a patient transport device capable of supporting the weight of a patient weighing 400 or 500 pounds being lifted by the patient transport device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US 4,946,220, hereinafter Wyon) further in view of  Kershaw (US 5,155,874).
Regarding Claim 20: 
However, Kershaw discloses a transport device (via turn sheet 10 of Kershaw) placing the patient in a first position on the transport device so that the patient is in contact with the first layer of the transport device; manipulating the transport device so that the patient is repositioned to a second position wherein manipulating the transport device so that the patient is repositioned to a second position comprises coupling a lifting mechanism to one or more of the coupling members (via holes 24 of Kershaw) and lifting the transport device (via Col. 4, lines 4-19 and Col. 5, line 60-Col. 6, line 19 of Kershaw). It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a lifting mechanism as taught by Kershaw by attaching the s-hooks to the handles of Solano’s invention as modified by Wyon for the purpose of turning a bedridden patient while avoiding injury to a patient or caregiver.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Solano (US Patent No. 5,056,533) in view of Wyon et al. (US 4,946,220, hereinafter Wyon) further in view of  Trader et al. (US 2012/0019015), hereinafter Trader.
Solano and Wyon make obvious the patient transport device of claim 1 but do not explicitly disclose wherein the support layer is hydrophobic. However, Trader teaches a lift assist device comprising a support layer that is hydrophobic (see paragraph [0019] of Trader). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a hydrophobic nylon as taught by Trader to form the support layer of Solano for the purpose of enabling repeat liftings with a strong, durable, washable fabric that is hydrophobic and resists mold growth (see paragraph [0019] of Trader).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 2005/0262639 to Butler teaches a mattress and temperature control .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                            
/ERIC J KURILLA/Primary Examiner, Art Unit 3619